United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1670
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Andre Lamar Plummer,                    * Northern District of Iowa
                                        *
             Appellant.                 *      [UNPUBLISHED]
                                   ___________

                          Submitted: November 7, 2001

                              Filed: December 4, 2001
                                   ___________

Before McMILLIAN, RICHARD S. ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

      Andre Lamar Plummer appeals from the final judgment entered in the District
     1
Court for the Northern District of Iowa after he pleaded guilty to possessing cocaine
with intent to distribute, in violation of 21 U.S.C. § 841(a)(1). The district court
sentenced appellant to 180 months imprisonment and three years supervised release.
On appeal, Plummer’s counsel has filed a brief--noting that the court departed upward
under U.S.S.G. § 4A1.3--and has moved to withdraw under Anders v. California, 386

      1
        The Honorable Mark W. Bennett, Chief Judge, United States District Court
for the Northern District of Iowa.
U.S. 738 (1967). Plummer has not filed a pro se supplemental brief. For the reasons
discussed below, we affirm the judgment of the district court.

      Plummer expressly and voluntarily agreed in open court to the district court’s
upward departure and the resulting 180-month sentence, foreclosing an appellate
challenge to these matters. See United States v. Nguyen, 46 F.3d 781, 783 (8th Cir.
1995). We have found no nonfrivolous issues for appeal after reviewing the record
independently pursuant to Penson v. Ohio, 488 U.S. 75 (1988).

     Accordingly, we affirm the judgment of the district court, and we grant
counsel’s motion to withdraw.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-